LoRING, J.,
dissenting:
The petitioners are co-partners, and they sue for the benefit of James M. Livingston, to whom the firm had assigned the claim. He made the contract with Quartermaster McKinstry on which the action is brought, and he was at the time a sutler in the army. He was thus attached to the army, and by statute made personally subject “ to orders according to the rules and discipline of war,” (April, 1806; §1, 1 Stat., 359.) I think he was thus in the military service, and within the provisions and terms of Army.Regulations, No. 1002: “No officer or agent in the military service shall purchase from any other person in the military service, or make any contract with any such person to furnish supplies or services, or make any purchase or contract in which such person shall be admitted to any share or part, or to any benefit to arise therefrom.” As I think the contract with J ames M. Livingston was thus prohibited by statute, I think that no action can be maintained on it.